Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 6 and 10 have been cancelled.
Claims 1-5, 7-9 and 11-30 are pending. 
Claims 4 and 27-30 are withdrawn.
Claims 1-3, 5, 7-9 and 11-26 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/22, 11/01/22 and 11/09/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 11/29/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1-3, 6, 9, 10, 17-22 and 26 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulcius, A. (J. Chem. Educ. 2015;92:1971-1972). Applicant’s amendment has overcome the rejection.

The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7-12, 17-22 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sulcius, A. (J. Chem. Educ. 2015;92:1971-1972).

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    154
    798
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-3 and 26, Sulcius discloses a method of generating nitric oxide gas by combining magnesium metal (elemental magnesium) with 10-20% HNO3 which is a source of nitrate anion in an acidic solution (page 1971, bottom left column; Figure 1A). The reaction inherently occurs in a vessel capable of housing liquid and gaseous constituents. Sulcius also states that the nitrate anion is reduced to nitric oxide (Associated content):

    PNG
    media_image2.png
    48
    616
    media_image2.png
    Greyscale

With regard to the claim preamble “for NO inhalation therapy” and claim 26, this is interpreted to be the purpose of the process. Please note that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the present case, the purpose of the method is not given any patentable weight.
Regarding claims 6 and 10, the source of the nitrate anion is immaterial because nitrate anion is nitrate anion no matter if from a botanical source or synthetic source.
Regarding claim 9, Sulcius report generating at least 5 ppm NO gas (0.0005%) and at least 1000 ppm (0.1%) H2 gas in Figure 1. 
Regarding claims 17-21, Sulcius do not report any unsafe levels of NO2 gas and thus do not exceed 2 ppm, 5 ppm or 10 ppm.
Regarding claim 22, since the same magnesium metal is reacted with nitrate under acidic conditions in the method of Sulcius, then hydroxyl gas in naturally formed. Once a prima facie case of anticipation has been established, the burden shifts to the Applicants to prove that the prior art product produced by the method does not necessarily or inherently possess the characteristics of the claimed method. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sulcius is that Sulcius do not expressly teach that the source of nitrate anion is a nitrate salt or where the effective amount of elemental metal is between 1 mg and 2000 mg, and the effective amount of the source of nitrate anion provides between 30 mg and 4000 mg or where an effective amount of the elemental metal are combined in the acid solution to produce an effective amount of NO gas, in a ratio from 10:1 to 1:10 or where the pH is between 0.1 and 6.9 or 2 and 4. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a nitric oxide chemist research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from nitric oxide chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the process of Sulcius where the source of nitrate anion is a nitrate salt or where the effective amount of elemental metal is between 1 mg and 2000 mg, and the effective amount of the source of nitrate anion provides between 30 mg and 4000 mg and where an effective amount of the elemental metal are combined in the acid solution to produce an effective amount of NO gas, in a ratio from 10:1 to 1:10 nitrate anion and where the pH is between 0.1 and 6.9 or 2 and 4, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is understood from the teachings of Sulcius that elemental metals react with dilute HNO3 to produce the metal nitrate and nitric oxide (Figure 1; equation (b) and Associated Content Figure 1) in amount of nitric oxide and hydrogen gas of at least 5 ppm NO and 1000 ppm H2, which Applicants have claimed as being effective amounts of the nitrate anion source and effective amount of elemental metal (claim 9). Accordingly, it is merely routine optimization of the amount of elemental metal such as between 1-2000 mg and source of the nitrate anion of between 30-4000 mg in a ratio of 10:1 to 1:10 with a reasonable expectation of success. Sulcius also states that the nitrate anion is reduced to nitric oxide (Associated content):

    PNG
    media_image2.png
    48
    616
    media_image2.png
    Greyscale

Accordingly, the ordinary artisan would have a nitrate salt present such that the nitrate anion can be reduced to nitric oxide with a reasonable expectation of success. It is merely another common means to introduce the nitrate anion. 
The solution of Sulcius is acidic but Sulcius did not measure the pH. Absence evidence to the contrary, the same result of producing nitric oxide gas is going to occur whether at a pH between 0.1 and 6.9 or between 2 and 4. Sulcius even teach the artisan that dilute solutions of HNO3 preferably produce more nitric oxide (Figure 1). Thus, the artisan is motivated to use dilute solutions of HNO3, which ostensible are less concentrated and have a lower hydrogen ion content. Thus, a pH of between 0.1 and 6.9 or between 2 and 4 appears obvious to the ordinary artisan in this art and the artisan would have a reasonable expectation of success in producing nitric oxide at those pH ranges.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “A person having ordinary skill in the art also would have no motivation to modify the teachings of Sulcius to reach the claimed method. According to Sulcius, the goal of producing NO gas from magnesium metal could be achieved by reacting the metal in the appropriate strength or dilution of nitric acid (see Figure 1 of the Supporting Information of Sulcius). Thus, there would not be motivation to alter the reaction such that a reaction between a nitrate salt and magnesium metal is triggered by combining those components in an acidic solution.
Additionally, nitrate salts are not the equivalent of nitric acid.” Respectfully, the Examiner does not agree with this analysis. Sulcius even teaches the artisan that nitrate anion in acidic solution is reduced to nitric oxide. That works for all nitrate anions in acidic solution. Applicant appears to forget that the claimed nitrate salt is in acidic solution, which means it must be in chemical equilibrium with the conjugate acid, which is nitric acid. Therefore, a nitrate salt that is in acid solution is the equivalent of having nitric acid present. Applicant’s argument is not persuasive.

Claims 1-3, 5, 7-9 and 11-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fine et al. (EP1429829) and Sulcius, A. (J. Chem. Educ. 2015;92:1971-1972).
Sulcius is discussed in detail above and that discussion is incorporated by reference.
Regarding claim 1, Fine et al. teach methods of producing nitric oxide gas in an apparatus comprising a receptacle, which is a vessel capable of housing liquid and gaseous constituents, that has a therapeutic gas delivery system to a mammal (claims 1-5). Fine et al. teach that nitrite is a source of nitrate anions in [0013]:

    PNG
    media_image3.png
    196
    610
    media_image3.png
    Greyscale

Fine et al. teach that nitric oxide can be generated by chemical reduction reactions such as reaction of metallic copper (elemental copper) and dilute nitric acid to generate nitric oxide [0042].
Regarding claims 1 and 2, Fine et al. teach the reaction of potassium nitrite, potassium nitrate and chromium oxide to form nitric oxide [0041], thereby teaching and suggesting a nitrate salt.
Regarding claims 6 and 10, the source of the nitrate anion is immaterial because nitrate anion is nitrate anion no matter if from a botanical source or synthetic source.
Regarding claims 11-15, Fine et al. teach adding citric acid, which is a powder, to the adjust the pH of the composition, which must be aqueous to have a pH, to a range of 4.5-6.9 [0020, 0028]. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 17-21, Fine et al. teach that he composition is substantially devoid of nitrogen dioxide [0016] and to remove residual impurities such as nitrogen dioxide [0021, 0023] and is thus free of impurities such as nitrogen dioxide [0045] which means no nitrogen dioxide is present and does not exceed the values claimed.
Regarding claims 23-25, Fine et al. teach a process of delivering/administering the NO gas to a subject via a vessel capable of housing liquid and gas constituents through a tube, which reads on a water pipe because a water pipe is just a tube that can hold water, and the subject naturally inhales from via the mouth or nose from the pipe connected to a mask [0020-0021].
Regarding claim 26, Fine et al. teach that the disorders that can be treated by inhalation of nitric oxide include pulmonary vasoconstriction, asthma and hypoxia [0005], which would be disorders where it is difficult to breath due to low oxygen saturation levels and those subjects intrinsically have decreased endurance, athletic performance and mental performance due to low oxygen levels and those functions would naturally be improved by performing the method.
The difference between the instant application and Fine et al. is that Fine et al. do not expressly teach that using elemental magnesium and nitrate salts as the source of nitrate or where the effective amount of elemental metal is between 1 mg and 2000 mg, and the effective amount of the source of nitrate anion provides between 30 mg and 4000 mg or where an effective amount of the elemental metal are combined in the acid solution to produce an effective amount of NO gas, in a ratio from 10:1 to 1:10 and have at least 5 ppm NO and 1000 ppm hydrogen gas. This deficiency in Fine et al. is cured by the teachings of Sulcius.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the process of Fine et al. using elemental magnesium, as suggested by Sulcius, and where the source of nitrate anion is a nitrate salt and where the effective amount of elemental metal is between 1 mg and 2000 mg, and the effective amount of the source of nitrate anion provides between 30 mg and 4000 mg and where an effective amount of the elemental metal are combined in the acid solution to produce an effective amount of NO gas, in a ratio from 10:1 to 1:10 and have at least 5 ppm NO and 1000 ppm hydrogen gas, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Fine et al. teach and suggest alternative means to produce nitric oxide such as the elemental metal reaction of copper metal with nitric acid [0042]. The ordinary artisan understands through the work of Sulcius that other metals, such as magnesium metal, also react with nitric acid to produce nitric oxide. Accordingly, the ordinary artisan would have reasonable expectation of success in using elemental magnesium as an alternative way to produce nitric oxide gas in the method of Fine et al. Furthermore, the ordinary nitric oxide chemist in this art understands nitric acid to be HNO3 which is the acid form of nitrate anion. Therefore, the ordinary artisan understands that adding a nitrate salt to an acidic solution is also going to produce the acid form which will have the same reaction with the metal element to produce nitric oxide gas with a reasonable expectation of success. Given that Fine et al. teach making 10-100 ppm of NO in the therapeutic gas [0044], then the artisan would optimize the amount of elemental metal and source of nitrate anion to achieve that result especially when Fine et al. provide some starting points and teach that he precursor salt can be present from 0.1-50% by weight [0044] and the nitric acid can be dilute nitric acid of 0.5 M [0045]. The artisan is motivated to generation of nitric oxide by reaction of a metal with dilute nitric acid because the nitric oxide generated as a therapeutic gas is free of impurities [0045]. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Thus, the ordinary artisan has a reasonable expectation of success in using elemental metal between 1 mg and 2000 mg and the effective amount of the source of nitrate anion provides between 30 mg and 4000 mg and where an effective amount of the elemental metal are combined in the acid solution to produce an effective amount of NO gas, in a ratio from 10:1 to 1:10 in the method of Fine et al. Having at least 1000 ppm hydrogen gas produced by the method is implicit as demonstrated by Sulcius. 
Fine et al. also do not disclose dissolving the acid powder in between 1-10000 ml of water. However, that is merely at the discretion of the artisan depending upon the batch size that is desired and the amounts components going into the system and only limited by the size of the vessel capable of housing the liquid and gaseous constituents. The ordinary artisan would have reasonable expectation of success in dissolving the citric acid powder in a volume of water between 1-10000 ml in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “…a person having ordinary skill in the art would not consider Fine as teaching or suggesting that a nitrate salt would be a suitable replacement for nitric acid in a reaction with a reactive metal for producing NO gas.” Respectfully, examiner cannot agree. Fine is not read in a vacuum but also in light of what the ordinary artisan in the nitric oxide chemistry art understands of the art as well as in view of Sulcius. See MPEP 2141(III): “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.” In the instant case, the ordinary artisan is familiar with the oxides of nitrogen and that nitric oxide is the result of the reduction of higher oxides of nitrogen in the order of: 
Nitrate (NO3-) [Wingdings font/0xE0] nitrite (NO2-)[Wingdings font/0xE0] nitric oxide (NO)
This is simple chemistry to the nitric oxide chemist. Even Sulcius expressly teaches that nitrate anion is reduced to nitric oxide in acidic solution (Associated content):

    PNG
    media_image2.png
    48
    616
    media_image2.png
    Greyscale

Consequently, the ordinary artisan readily comprehends that nitrite or nitrate anion is a suitable source for nitric oxide from reaction with a reactive metal as suggested by the combined references. 
Applicant argues that: “The two compositions described in Fine for generating NO gas with a metal component are completely different.” However, the rejection is over a combination of references and the combined references render obvious reaction of nitrate salts in an acidic medium to produce nitric oxide gas. No unexpected results or synergy have been argued. Accordingly, none of Applicant’s arguments are persuasive and the claims remain soundly rejected.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613